Case 4:19-cr-00459 Document1 Filed on 06/18/19 in TXSD Page 1of 3

"United States Courts

Southern Distriet of Texas
FILED
UNITED STATES DISTRICT COURT JUN 18 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §

§
vs. §  CRIMINALNO. ] 9 CR 4 5 Q

§
SAMANTHA RAY SANDERS §

CRIMINAL INDICTMENT

 

THE GRAND JURY CHARGES THAT:

COUNT ONE
(Sex Trafficking)

From on or about August 18, 2018, through August 22, 2018, in the Southern District of
Texas, the defendants,
SAMANTHA RAY SANDERS,

did knowingly, benefit financially and by receiving anything of value from participation in a venture
which has engaged in recruiting, enticing, harboring, transporting, providing, obtaining, maintaining,
advertising, patronizing and soliciting by any means Minor Victim 1 knowing and in reckless
disregard of the fact that Minor Victim 1, whom defendant had a reasonable opportunity to observe,
had not attained the age of 18 years and would be caused to engage in a commercial sex act;

In violation of Title 18, United States Code, Section 1591(a), (c).
Case 4:19-cr-00459 Document1 Filed on 06/18/19 in TXSD Page 2 of 3

COUNT TWO
(Sex Trafficking)

From on or about August 18, 2018, through August 22, 2018, in the Southern District of
Texas, the defendants,
SAMANTHA RAY SANDERS,

did knowingly, benefit financially and by receiving anything of value from participation in a venture
which has engaged in recruiting, enticing, harboring, transporting, providing, obtaining, maintaining,
advertising, patronizing and soliciting by any means Minor Victim 2 knowing and in reckless
disregard of the fact that Minor Victim 2, whom defendant had a reasonable opportunity to observe,
had not attained the age of 18 years and would be caused to engage in a commercial sex act;

In violation of Title 18, United States Code, Section 1591(a), (c).
Case 4:19-cr-00459 Document1 Filed on 06/18/19 in TXSD Page 3 of 3

COUNT THREE
From on or about August 18, 2018, through August 22, 2018, in the Southern District of
Texas, the defendants,
SAMANTHA RAY SANDERS,

did knowingly, benefit financially and by receiving anything of value from participation in a venture
which has engaged in recruiting, enticing, harboring, transporting, providing, obtaining, maintaining,
advertising, patronizing and soliciting by any means Minor Victim 3 knowing and in reckless
disregard of the fact that Minor Victim 3, whom defendant had a reasonable opportunity to observe,
had not attained the age of 18 years and would be caused to engage in a commercial sex act;

In violation of Title 18, United States Code, Section 1591(a), (c).

A True Bill:

urand Jury foreperson

RYAN K. PATBICK

 
 

Lisa Colltss—~

Assistant United States Attorney
713-567-9000
